Citation Nr: 0603473	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased disability rating for 
musculoskeletal cervical strain (cervical spine disability), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In February 2004 and March 2005, the Board 
remanded the appeal for further development.

In January 2006, the Board received additional evidence from 
the veteran.  After reviewing the evidence, the Board finds 
that it essentially duplicates evidence previously of record 
that was discussed in the December 2004 Supplemental 
Statement of the Case.  See 38 C.F.R. § 19.37 (2005).  Thus, 
the Board will consider the above evidence in conjunction 
with this appeal.


FINDINGS OF FACT

The veteran's cervical spine disability has been manifested 
by pain and moderate overall limitation of motion; however, 
even when pain is considered, the veteran's disability is not 
shown to result in functional loss consistent with or 
comparable to severe limitation of motion of the cervical 
spine, forward flexion of the cervical spine 15 degrees or 
less, or favorable ankylosis of the entire cervical spine, or 
to otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a cervical spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2001) (effective prior to September 23, 2002); 67 
Fed. Reg. 54,345 (Aug. 22, 2002), 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002) (effective from September 23, 
2002, to September 25, 2003); 68 Fed. Reg. 51,454 (Aug. 27, 
2003), 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003) 
(effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decision.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the veteran after the initial 
AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the February 2004 notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  In this regard, 
the letter informed the veteran and his representative of the 
information and evidence necessary to substantiate a claim 
for an increased rating.  The letter also informed him of his 
and VA's duties in obtaining evidence.  Lastly, the letter 
asked him to send any evidence or information he may have 
pertaining to his appeal.  

In addition, VA provided the veteran with a copy of the 
appealed September 2002 rating decision, December 2002 
statement of the case, February 2004 and March 2005 Board 
remands, and December 2004 and October 2005 supplemental 
statements of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of service 
medical records, post-service VA medical records, and 
statements made by the veteran in support of his claim.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.   See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

The veteran's cervical spine disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 5290, 
38 C.F.R. § 4.71a (2001).  

Initially, the Board notes that the Rating Schedule has been 
revised with respect to the regulations applicable to rating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)).  Those provisions, which became effective September 
23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect through September 22, 
2002).  The Board observes that the regulations were further 
revised, effective from September 26, 2003.  68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243, with Diagnostic Code 5243 as the new 
code for intervertebral disc syndrome and Diagnostic Code 
5237 for cervical strain.  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to September 23, 2002, the 
Board will consider all three versions of the rating criteria 
and apply the criteria that are most favorable to the 
veteran.

Under Diagnostic Code 5290, in effect through September 26, 
2003, the following evaluations are assignable for limitation 
of motion of the cervical spine: 20 percent for moderate 
limitation of motion, and 30 percent for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, the following evaluations are assignable for 
intervertebral disc syndrome (IDS): 20 percent for moderate 
IDS manifested by recurring attacks; 40 percent for severe 
IDS manifested by recurring attacks, and with intermittent 
relief; and 60 percent for pronounced IDS with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain, and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
veteran's diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Under Diagnostic Code 5293, in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The Diagnostic Code defined an incapacitating episode as a 
period of acute signs and symptoms due to IDS that requires 
bed rest and treatment prescribed by a physician.  Id.

The following evaluations are assignable for IDS based on 
incapacitating episodes: 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  Id.

Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from IDS that are present constantly or nearly so.  
Orthopedic and neurologic disabilities are to be evaluated 
using criteria for the most appropriate diagnostic code or 
codes.  If IDS is present in more than one spinal segment, 
provided that the effects seen in each spinal segment are 
clearly distinct, each segment should be evaluated on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), effective from 
September 26, 2003, the following evaluations are assignable 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;  

30 percent for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine;  

40 percent for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;  

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 

100 percent for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After review, the Board finds that a higher rating is not 
warranted under Diagnostic Code 5290, effective through 
September 25, 2003.  In support of this finding, the Board 
notes the range of motion findings in the August 2002 and 
June 2004 VA examination reports.

The August 2002 examination found that the veteran had full 
range of motion of the cervical spine with 60 degrees of 
flexion, 40 degrees of extension, and 90 degrees of rotation 
right and left.

The June 2004 examination found the following range of 
motion: 35 degrees of flexion, reduced to 32 degrees with 
repetition; 30 degrees of extension, reduced to 25 degrees 
with repetition; 30 degrees of right lateral flexion, reduced 
to 25 degrees with repetition; 32 degrees of left lateral 
flexion, reduced to 28 degrees with repetition; 60 degrees of 
right rotation, reduced to 55 degrees with repetition; and 60 
degrees of left rotation, reduced to 55 degrees with 
repetition.  

Initially, the Board notes that the August 2002 VA 
examination report does not contain the range of motion for 
right and left lateral flexion.  The Board observes, however, 
that the examiner stated that the veteran had full range of 
motion.  In addition, the June 2004 examination report is 
adequate for rating purposes in that it contains all the 
necessary range of motion findings.  Further, the Board notes 
that it is the most recent medical evidence of record.  See 
Francisco, supra.

The Board observes that normal range of motion is flexion to 
45 degrees, extension to 45 degrees, left and right lateral 
flexion to 45 degrees, and left and right lateral rotation to 
80 degrees.  Plate V, 38 C.F.R. § 4.71a (2005).  Given the 
above, the Board observes that the veteran's disability has 
been manifested by slight to moderate limitation of motion of 
the cervical spine.  In light of the more recent findings, 
and resolving all reasonable doubt in the veteran's favor, 
the Board finds that the veteran's disability picture more 
closely approximates the criteria for a 20 percent rating 
(moderate limitation of motion of the cervical spine).  

The Board notes the veteran's complaints of pain and 
stiffness; however, the Board reiterates that this disability 
is evaluated based on limitation of motion due to pain.  
Thus, given the range of motion findings, a rating greater 
than 20 percent is not appropriate.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.  

The Board next finds that a higher rating is not warranted 
under any version of Diagnostic Code 5293/5243 for IDS.  In 
this regard, the Board points to the June 2004 VA examination 
report.  See Francisco, supra.  The veteran complained of 
numbness and pain in his hands; however, examination of the 
upper extremities found sensation intact and equal, muscle 
strength 2/5 and equal, and deep tendon reflexes 2+ and 
equal.  The examiner diagnosed the veteran with degenerative 
disc disease of the cervical spine with residual pain and 
weakness, and stated that neurologic examination was normal 
but the veteran is beginning to experience early, 
intermittent radiculopathy that will only progress with time.  

Given the above, the Board finds that the objective medical 
evidence of record fails to show that the veteran's cervical 
spine disability is currently reflective of chronic 
neurological manifestations, or neurologic signs and symptoms 
resulting from IDS that are present constantly or nearly so.  
See Diagnostic Code 5293.  In this regard, the Board notes 
the above examiner's statement referring to the progression 
of the veteran's disability; however, the Board points out 
that currently the veteran has a normal neurological 
examination.  Therefore, the regulations pertaining to that 
disorder are not applicable.  

The Board notes that in a December 2005 statement the 
veteran's representative stated that the veteran has had 
numerous incapacitating episodes through the years of hours' 
duration and not weeks.  At the June 2004 VA examination, 
however, the veteran denied having any incapacitating 
episodes during the past 12 months.  Even if the veteran has 
had periods of acute signs and symptoms due to IDS that 
required bed rest and treatment prescribed by a physician, 
the record fails to show that he has had such episodes for a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months (criteria for a 40 percent rating).  
Indeed, the veteran stated that he has not had such episodes 
for a duration of weeks, as required by the next higher 
rating.  Thus, a higher rating is not warranted under those 
criteria.  

Lastly, the Board finds that a higher rating is not warranted 
under the current rating criteria.  In this regard, the 
evidence fails to show that the veteran has forward flexion 
of the cervical spine 15 degrees or less or favorable 
ankylosis of the entire cervical spine (criteria for a 30 
percent rating).  Moreover, the Board observes that the 
veteran's disability picture arguably fails to meet the 
criteria for a current 20 percent rating.  In this regard, 
the Board observes that the veteran's disability is not 
reflective of forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; the combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  General 
Rating Formula for Diseases and Injuries of the Spine.  

The Board again notes the veteran's complaints of pain and 
stiffness; however, the Board reiterates that this disability 
is evaluated based on limitation of motion due to pain.  
Thus, given the range of motion findings, a rating greater 
than 20 percent is not appropriate.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.  

The Board acknowledges that in a December 2005 statement the 
veteran's representative stated that the veteran's condition 
is deteriorating and that his symptoms are becoming more 
severe.  However, the veteran has failed to submit medical 
evidence showing that his disability has worsened since the 
June 2004 VA examination.  In this regard, VA medical records 
from June 2004 to February 2005 contain no complaints of his 
cervical spine disability.  The only complaint is in a 
February 2005 treatment note showing a three-day history of 
pain in the right ankle, which he injured while jogging.  In 
this regard, the Board notes that at the June 2004 VA 
examination the veteran stated that he walks about 1/4 of a 
mile three times per week but that the jarring motion from 
walking makes his neck muscles sorer.  Given the recent 
February 2005 VA treatment note, reflecting the veteran's 
ability to jog, the Board observes that his disability may 
have improved since the June 2004 examination and, more 
importantly, that his disability is not severe.  See 
Francisco, supra.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's musculoskeletal cervical 
strain.  After review, however, the Board finds that a higher 
rating is not warranted under either rating criteria in 
effect prior to September 23, 2002, or from September 23, 
2002, to September 25, 2003.  

Furthermore, the Board has considered whether the veteran's 
cervical spine disorder presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the veteran's disability.


ORDER

An increased disability rating for musculoskeletal cervical 
strain is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


